PER CURIAM.
The employer and servicing agent appeal an order which included an award of permanent total disability (PTD) benefits. We conclude that there was no claim pending for PTD benefits, and therefore the Judge of Compensation Claims (JCC) erred in awarding such benefits. See Southeast Recycling v. Cottongim, 639 So.2d 155, 157 (Fla. 1st DCA 1994); Kaplan Industries, Inc. v. Rowlett, 565 So.2d 404 (Fla. 1st DCA 1990). We find no merit in any of the other issues raised on appeal.
Accordingly, we REVERSE IN PART, AFFIRM IN PART, and REMAND.
ERVIN, DAVIS and BENTON, JJ., concur.